DETAILED ACTION
1.       Applicant’s election without traverse of Group I in the reply filed on 2/22/2022 is acknowledged.
Claims 9, 16-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2022.

INFORMATION DISCLOSURE STATEMENT
2.	Information Disclosure Statements submitted 12/14/2020, 4/27/2021 and 9/7/2021 are acknowledged. 
Claim Rejections- 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites 0.025-3 hydrophobic active, 5-39.90 hydrophobic liquid solubilizer and 4.5-45 % nonionic surfactant and depends on claim 1 however, is inconsistent because claim 1 recites that the nonionic surfactant is 24.75-66.67 %, and the 
Claim 7 recites the term preferably when discussing the PEGylated surfactant and thus the metes and bounds of the claim are unclear as it is not clear if the limitations following the term are part of the claimed invention. Furthermore, the term “type” after PEGylated and polyol in reference to the nonionic surfactants render the claim unclear because it is unclear what meets “type”. It is suggested to remove “type” from the PEGylated type and/or polyol type. 
Claim 8 depends from claim 1 and recites values outside those defined in claim 1. For example, 8.25 % caprylocaproyl polyoxylglycerides (nonionic surfactant) as defined in claim 7) where claim 1 recites nonionic surfactant is present from 24.75-66.67 % which is inconsistent. The other values for the surfactant are also inconsistent with the defined  range of claim 1. The same issue applies in regards to the inconsistency of the hydrophobic liquid solubilizer. The defined amounts are outside the ranges of claim 1.  





Claim Rejections- 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 11, 13, and 15 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. “Preparation and in Vivo Evaluation of a Dutasteride-Loaded Solid Supersaturable Self-Microemulsifying Drug Delivery System”. 
Kim et al. “Preparation and in Vivo Evaluation of a Dutasteride-Loaded Solid Supersaturable Self-Microemulsifying Drug Delivery System” (hereinafter Kim et al.) disclose Dutasteride-loaded liquid SMEDDS prepared with Capryol 90 (hydrophobic liquid solubilizer propylene glycol monocaprylate type II), Cremophor EL (polyethoxylated non-ionic surfactant), and Transcutol HP (35:30:35 w/w) Dutasteride (hydrophobic active) (100 mg or 0.1 g) was dispersed in  the mixture (20 g) and the components mixed and then are added with Aerosil 200 (see section 3.3 Preparation of Drug-Loaded Solid Supersaturable SMEDDS). Polyoxyl castor oil is known as (polyethoxylated castor oil, Kolliphor EL, or Cremophor EL). a 1:1 SMEDDS:Aerosil 200 is disclosed (50 % SMEDDS and 50 % Aerosil 200). The references also disclose a 1:1:1 for SMEDDS:Aerosil 200/soluplus. This reads on each component making up roughly 33.33 %. 


Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-5, 8, 10, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “Preparation and in Vivo Evaluation of a Dutasteride-Loaded Solid Supersaturable Self-Microemulsifying Drug Delivery System” in view of Hojgaard (US 20140179655), Lacy et al. (US Patent 6,096,338), Chen et al. (US 2018/0125979) , Patel (US 2015/0374826) and Dalvadi “Systemic development of design of experiments (DoE) optimized self-microemulsifying drug delivery system of Zotepine”  as evidenced by Calcium hydrogen phosphate PUBCHEM.
Kim et al. has been discussed supra in the 102 and does not disclose the testosterone derivative is present at about 0.33 % , that the porous carrier is 60-70%, the medium chain mono-/di-glyceride is an ester chain formed by the esterification of glycerol with one or two C6-C12 fatty acids (e.g., Capmul MCM),and  the pharmaceutical composition is in hard capsule form. 
Hojgaard (US 20140179655) (hereinafter Hojgaard) (disclose solid oral dosage forms containing testosterone derivative from 0.5-20 % (para 0037). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The composition comprises a solid carrier capable of loading a vehicle (para 0112). The solid carrier contains porous excipient at concentrations of about 20 % w/w or more. The solid carrier includes the porous excipient from about 50-90 % (para 0116). Examples of porous excipients include silicon dioxides (para 0019) and calcium 
Chen et al. (US 2018/0125979) (hereinafter Chen et al.) disclose preferably, the concentrations of each of the active agent, solubilizer, and surfactant of the claimed pharmaceutical composition will have the following ranges: active agent from 0.01% to 30% w/w; solubilizer (vitamin E substance) from 1-95% w/w; and surfactant from 5-85% w/w (para 0030). Solubilizes useful for hydrophobic agents include fatty acid esters of glycerol, such as mono di and triglycerides and fatty acid esters of propylene glycol prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Patel (US 2015/0374826) (hereinafter Patel) discloses compositions for administration of hydrophobic drugs (title and abstract) and that solubilizer may be included from 5- 95 % (para 0056) where such solubilizer include propylene glycol monocaprylate (para 0047).  The amount of surfactant when present is from 10-50 % (para 0057) and typical surfactants include polysorbate 80 and capmul (para 0051). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The combined teachings disclose overlapping amounts as well as the same ingredients for the nonionic surfactant and hydrophobic liquid solubilizer, the hydrophobic active (dutasteride) and porous carrier.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the amount of dutasteride, the porous carrier, the amount of nonionic surfactant and hydrophobic liquid solubilizer as taught by the combined teachings of Kim Hojgaard,, Lacy et al. Chen et al. and Patel.  Absent any evidence of criticality, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 

CORRESPONDENCE
6	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615